 In the Matter of HUDSON DISPATCHandHUDSON COUNTY NEWSPAPERGUILD, AFFILIATED WITH AMERICAN NEWSPAPER GUILD, C. I. O.Case No. 2-C-5744.-Decided May 20, 1946DECISIONANDORDEROn October 16, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that"it cease and desist therefrom and take certain affirma-tive action, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter the respondent filed exceptions to the IntermediateReport and a supporting brief, and the Union filed a reply brief. OnApril 16, 1946, the Board heard oral argument at Washington, D. C.The respondent and the Union were represented and participated in theargument.The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed. The rulingsare hereby affirmed. The Board has considered the Intermediate Report,the exceptions and briefs filed, the contentions advanced at the oral argu-ment before the Board, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the Trial Ex-aminer, with the exceptions, additions, and modifications hereinafter setforth.1.We agree with the Trial Examiner that by the anti-union activityofEditorMitchell and City Editor Oliver, set forth in detail in theIntermediate Report, the respondent has interfered with, restrained, andcoerced its employees in violation of Section 8 (1) of the Act.'2.We agree with the Trial Examiner that the respondent dischargedJames Allen on January 19, 1945, in violation of Section 8 (3) of the'Although therespondent does not exceptto the TrialExaminer's recommendation that it beordered to cease and desist from interefering with, restraining,and coercing its employees, itdoes contend that it is not responsiblefor the activity of Oliver.WeaccepttheTrialExaminer'sfinding that Oliver is asupervisory employee, andfind that his activity isattributable to the respondent.68 N. L. R. B., No. 17.115696966-46-9 116DECISIONS OF NATIONALLABOR RELATIONS BOARDAct. In so finding we rely upon all the findings of the Trial Examiner,including in particular the following circumstances: the complimentarystatements concerning Allan's work made by City Editor Oliver andManaging Editor Cook; the respondent's adverse criticism of Allan'swork immediately after the receipt of the Union's demand for recognitionand Allan's election as chairman of the union group at the respondent'soffice ;Allan's outstanding union activity, which was known to the re-spondent; and the respondent's expressed opposition to the organizationof its employees.As indicated in the Intermediate Report, Allan made certain exagger-ated statements concerning his prior journalistic experience when fillingout an application blank at the time he was hired by the respondent.When first questioned at the hearing concerning the application, Allangave testimony supporting the statements he had made on the applica-tion, but thereafter admitted the exaggeration and corrected his state-ments. It also appears that while employed by the respondent, Allanwrote letters to the editor under an assumed name and address contraryto rules published in the respondent's newspaper requiring persons writ-ing such letters to give their names and addresses. The respondent doesnot contend that Allan's misstatements concerning his prior experienceand his violation of the printed rules of the respondent were reasonsfor his discharge, but does contend that these matters affect his veracityand make him untrustworthy as a witness.We do not agree with thiscontention.Some of the facts to which Allan testified are not in dispute;many of them are corroborated by witnesses whose credibility is notchallenged; none of them are contradicted by other witnesses.Themisstatements made by Allan do not affect a material issue. The TrialExaminer did not find that Allan was an unreliable witness ; nor do we.We have given due consideration to Allan's misstatements and violationof the respondent's printed rules in determining his credibility, and weconclude that they do not render Allan's testimony unworthy of belief?3.We do not agree with the Trial Examiner's finding that the re-spondent has violated Section 8 (5) of the Act.As indicated above, we accept the Trial Examiner's finding that CityEditor Oliver is a supervisory employee, and we agree that Oliver shouldbe excluded from the appropriate unit.We cannot concur, however,with certain of the other unit determinations made by the Trial Examiner.We do not agree with the inclusion in the unit of Leo J. Hershdorfer,whose status is not discussed in the Intermediate Report.Hershdorfer,who received a salary higher than that of City Editor Oliver, was em-ployed as the respondent's legislative correspondent and political writer2SeeN L. R. B. v. Eclipse Moulded Products Company,126 F. (2d) 576 (C. G. A. 7),enf'g34 N. L. R. B. 785. HUDSON DISPATCH117from 1926 until February 9, 1945. Over a period of several yearsHershdorfer substituted for the managing editor one night a week whenthemanaging editor was off, during his vacation periods, and when heon occasion filled the position of editor.While substituting for themanaging editor Hershdorfer had supervision over City Editor Oliver.We are of the opinion that Hershdorfer, like Oliver, is a representativeof management and should be excluded from the unit.We do not agree with the Trial Examiner's exclusion of employeesLaura Ivins and Thomas Berry from the unit. Ivins and Berry areemployed on a regular, part-time basis by the respondent. Ivins hasbeen so employed since 1926, and Berry since 1940. Both of these em-ployees perform specified duties and receive a fixed weekly salary. Ivinsfurnishes daily copy for the respondent's food page; and Berry devotesapproximately 12 to 15 hours each week, covering sports assignmentsfor the respondent.We are of the opinion that Ivins and Berry havea substantial interest in the selection of a bargaining agent for the re-spondent's editorial department employees.We shall include them inthe unit .3We therefore modify the unit established by the Trial Examiner toexclude Leo J. Hershdorfer and to include Laura Ivins and ThomasBerry.In addition to modifying the Trial Examiner's determination ofthe unit, we reject his conclusion with respect to the membership ap-plication card bearing the name of "Michael Scanlon," which was sub-mitted by the Union in support of its claim of majority representation.We believe that the testimony of Edward Michael Scanlon raises graveloubt as to the card's authenticity and renders it unreliable evidence ofScanlon's authorization of the Union as his bargaining agent.We shallnot count the Scanlon card in determining the Union's majority status.On January 26, 1945, the date upon which the Trial Examiner findsthat the respondent refused to bargain with the Union, there were 41employees in the unit which we find to be appropriate. The Unionhas submitted proof of representation for only 20 of these employees.Since the evidence fails to establish that the Union represented a majorityof the employees in the appropriate unit on January 26, 1945, we findthat the respondent was under no obligation to bargain with it as exclu-sive representative of the editorial department employees and has notviolated Section 8 (5) of the Act.3We agree with the TrialExaminerthatemployeeCarlosMartin should be included in theunit. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUponthe entirerecord in the case, andpursuanttoSection 10(c) of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Hudson Dispatch, Union City,New Jersey, and its officers, agents, successors, and assigns shall:1.Cease and desist from:(a)Discouraging membership in Hudson County Newspaper Guild,affiliatedwith American Newspaper Guild, C. I. 0., or in any otherlabor organization of its employees, by discharging or refusing to re-instate any of its employees or by discriminating in any other mannerin regard to the hire and tenure of their employment, or any term orcondition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Hudson County Newspaper Guild,affiliated with American Newspaper Guild, C. I. 0., or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities, for the purpose ofcollective bargaining or other mutual aid or protection, as guaranteed inSection 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to James Allan immediate and full reinstatement to hisformer ora substantially equivalent position, without prejudice to hisseniority and other rights and privileges ;(b)Make whole James Allan for any loss of pay he may have sufferedby reason of the respondent's discrimination against him, by payment tohim of a sum of money equal to the amount which he normally wouldhave earned as wages from the date of the discrimination to the dateof the respondent's offer of reinstatement, less his net earnings duringsaid period ;(c)Post immediately at its office at Union City, New Jersey, copies ofthenotice attached hereto,marked "Appendix A." Copies of saidnotice, to be furnished by the Regional Director for the Second Region,after being duly signed by the respondent's representative, shall be postedby the respondent immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter, in conspicuousplaces,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondentto insure that saidnotices are not altered,defaced, or covered by any other material: HUDSON DISPATCH119(d)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, what steps the re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe respondent has refused to bargain within the meaning of Section 8(5) of the Act, be, and it hereby is, dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National. Labor RelationsBoard, and in order to effectuate the policies of the National Labor Re-lations'Act, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, toform labor organizations, to join or assist Hudson County News-paper Guild, affiliated with American Newspaper Guild, C. I. 0., orany other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection.We will offer to the employees named below immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to any seniority or other rights and privileges pre-viously enjoyed, and make them whole for any loss of pay sufferedas a result of the discrimination.JAMES ALLANAll our employees are free to become or remain members of theabove-named union or any other labor organization.We will not dis-criminate in regard to hire or tenure of employment or any term orcondition of employment against any employee because of membershipin or activity on behalf of any such labor organization.HUDSON DISPATCH,Employer.Dated ......... ..............By ......................RepresentativeTitleNOTE. Any of the above-named employees presently serving in thearmed forces of the United States will be offered full reinstatement uponapplication in accordance with the Selective Service Act after dischargefrom the armedforces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTMr. Daniel Baker,for the Board.Mr. Elisha Hanson,ofWashington, D. C., for the respondent.Mr.MorrisIsserman,ofIsserman, Isserman,& Kapelsohn,Newark, N. J.,andMr. Charles E. Crissey,New York, N. Y., for the Guild.STATEMENT OF THE CASEUpon a second amended charge, duly filed by Hudson County Newspaper Guild,affiliatedwith American Newspaper Guild, C. 1. 0., herein called the Guild, theNational Labor Relations Board, herein called the Board, by the Regional Directorfor the Second Region (New York, New York), issued its complaint dated May17, 1945,againstHudson Dispatch, Union City, New Jersey,herein called the re-spondent,allegingthat the respondent had engagedin and was engaging in unfairlabor practices within the meaning of Section 8 (1), (3), and (5) and Section 2(6) and (7) crf the National Labor Relations Act, 49 Stat. 449, herein called theAct. Copies of the complaint, together with notice of hearing thereon, were dulyserved uponthe respondent and the Guild.With respect to unfair labor practices, the complaintalleges in substance thatthe respondent: (1) from on or about November 1941, to date, has interferedwith, restrained, and coerced its employees in the exercise of the rights guaranteedin Section7 of the Act; (2) on or about January 19, 1945, did discharge JamesAllan and Melvin Greene and did fail and continues to refuse to reinstate thembecauseof their union activities; and (3) did fail and refuse to bargain in goodfaithwith the Guild as the designated collectivebargainingrepresentative of itsemployeesin an appropriate unit.Respondent, prior to the hearing, filed its answer verified May 24, 1945. Theanswer, in substance, dcnies the -commission of any unfair labor practices,allegesthatAllan and Greenewere discharged for cause, and further alleges that theGuild never furnished proof that it represented a majority of employees in anappropriate unit.Pursuant to notice, a hearing was held at New York, New York, from July 10through July 18, 1945, before the undersigned Sidney L Feiler, the Trial Examinerduly designated by the Chief Trial Examiner. The Board and respondent wererepresented by counsel, and the Guild by counsel and a representative. Full op-portunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was affordedall parties.At the close of the Board'scase, counsel for the respondent mademotions todismiss the allegationsof unfairlabor practices contained in the complaint.The motions were denied. After theclose of respondent's case, the motions were renewed.Decisionwas reserved.These motions are denied except as hereinafter indicated.After the presentationof all the evidence, counsel for the Board moved to amend the complaint as toformal matters. This motionwas granted,without objection,as to all pleadings.Oral argument then waspresented on behalf of all parties.Counselstated thatno briefs would be filed HUDSON DISPATCH121Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a New Jersey corporation with its principal office and place ofbusiness in Union City,New Jersey.At all times hereinafter mentioned it hasbeen the owner and publisher of a daily newspaperknown as "Hudson Dispatch "Respondent annually purchases newsprint valued in excess of $50,000, all ofwhich is shipped to respondent's place of business in UnionCity,New Jersey, frompoints outside the State of New Jersey.Respondent holds a membership in the Associated Press.Associated Press dis-patches constitute the source of approximately 20 percent of the news storiespublished daily in its newspaper.Respondent furnishes the Associated Press at itsNewark, New Jersey, office news stories originating in the area of principal dis-tribution of the "Hudson Dispatch."Approximately 10.8 percent of the daily advertisingpublishedin the "HudsonDispatch"isplacedwith respondent by advertising agencies located outside theState of New Jersey. Respondent's revenue in 1944 from such advertisingtotalled$47,482.46.Approximately 8 percent of all material published originatesoutsideofNew Jersey.Approximately 2 percent of the total daily "Dispatch's" circula-tion of 29,905 is distributed outside the State of NewJersey.Respondent concedesthat it is subject to the jurisdiction of the Board.II.THE ORGANIZATION INVOLVEDHudson CountyNewspaperGuild, affiliatedwith American Newspaper Guild,C. I. 0., isa labor organization admitting to membership employeesof the re-spondent.III.THE UNFAIR LABOR PRACTICESA Interference,restraint,and coercionThe most recent Guild campaign to organize employees of the respondent com-menced in the fall of 1944 In January, 1945, organizational meetings were heldand Guild members formed a Hudson Dispatch Unit of the Hudson County News-paper Guild.At a meeting held on January 12, officers were elected and it wasdecided that a demand for bargaining rights should be presented to respondentA letter to this effect, hereinafter discussed, was sent to respondent by the HudsonCounty Newspaper Guild on January 13.JohnMitchell was then and still is editor of the "Hudson Dispatch"in chargeof the Editorial Department and with full authority to hire and discharge em-ployeesThe Board introduced the testimony of a group of witnesses who hadbeen employed by respondent during the organizational campaign.They testifiedas hereinafter set forth, concerning conversations that they had had with Mitchellconcerning the Guild and their membership therein.Albert G. Carter testified that he was hired by Mitchell and started work onNovember 13, 1944, that Mitchell asked him at that time whether he was a memberof the Guild, and that when he answered in the negative, Mitchell replied, "that isgood." At the end of November 1944, Mitchell again quizzed him concerning hisGuild membership,Carter testified,and also told him that the Guild had caused 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDtroubleduring apriororganizational campaign,that he did not want the Guild,and that if Carter joined the Guild he should leave the paper because Mitchelldid not want him to work for the paper if he joined Mitchell again quizzed Carterconcerning Guild membership on January 17, 1945, andon a lateroccasion.Catherine Jahrling, social editor, testified as follows. In 1939 Mitchell queriedher as to her feelings about the Guild. She replied that she did not know whatitwas.Mitchell then asked her whether anyone had approached her Again shereplied in the negative.Miss Jahrling further testified, "He [Mitchell] namedmembers of the staff who were members of the Guild and those who were not andhe told me that I should associate with the ones that were not and not withthe others."Miss Jahrling testified that she had further talks with Mitchell concerning theGuild in January 1945, and that on January 17 Mitchell asked her whether any ofthe members of her staff were members of the Guild. When she replied that shedid not know, Mitchell asked her to find out Mitchell later asked her if she hadfound out the affiliation of her staff. She replied in the negative and suggestedanother method by which Mitchell might obtain the information he desired Thismethod will be discussed hereinafter.Miss Jahrling concluded her testimony by stating that on January 19, Mitchelltold her that he had heard that she was no longer "in his corner," that he refusedto believe it, that "There are some people that you just don't believe things likethat about," that if he could not "trust" her and certain other employees, whomhe named, he would lose all faith in humanity. He gave her a salary increase atthat time and promised her more money later on,Eugene F. Burke testified that on January 17, Mitchell summoned him to hisoffice and told him that the Guild was beginning organizational activity, that it hadmade a similarattempt several years previously, and that "They almost broke upour family but of course we stopped them" Burke further testified that Mitchellthen told him, "If you wish to join the American Newspaper Guild give me enoughwarning and then join it on another newspaper." Mitchell also told him, Burkedeclared, that if the Guild became collective bargaining agent for the employeesand obtained a contract the competent employees would have to "carry" the lesscompetent and that undeserving employees would receive better positions and salaryincreasesBurke further testified that approximately two months after theJanuary 17 conversation,Mitchell quizzed him concerning the Guild membershipof another employee.Eilene Gately testified that when Mitchell hired her in February 1943, he askedher whether she was a member of the Guild, but dropped the subject when sheindicated that she did not know anything about itOra Harvey testified that on January 23, 1945, Mitchell called her into his officeand said to her, "Miss Harvey, I don't want to insult you but I want to know howI stand I want to know whether you will support me in an election " Miss Harveyfurther testifiedthatshe told Mitchell that she was not a member of the Guild, thatMitchell replied that that was good and that he did not want "that type" workingfor respondent and that respondent did not want the C I O. telling it what to do.Edna E. Bell also testified concerning conversations she had with Mitchell. Shetestified that when Mitchell hired her in June 1941, he asked her whether she wasamember of the Guild, that when she replied in the negative and asked whethershe should be, Mitchell replied that he would rather she were not and that ifshe did join he did not want her to work for the newspaper.Mrs. Bellfurther testified that on January 22, 1945, Mitchell toldher that he HUDSON DISPATCH123did not want the Guild in the office because it would cause dissension among thestaff and that he wanted an election but did not think the Guild would agree to it.He concluded by asking her whether she was with him. She indicated that she was.Mitchell did not testify. The testimony of the witnesses Carter, Jahrling, Burke,Gately,Harvey, and Bell is credited.Employees Alfred M. Silberfeld and Eugene F. Burke testified as hereinafterset forth concerning remarks that City Editor Oliver had made to them concerningthe Guild.'Silberfeld testified that shortly after the date of Allan's discharge (January 19,1945), Oliver showed him a blank Guild membership card and asked him whetherhe had signed one or been solicited to sign. When Silberfeld replied that he hadbeen approached, Oliver told him to keep out of it, that respondent had had a lotof trouble with the Guild during its previous organizational drive, and that it was"no damn good."Burke testified that on January 18 Oliver made the same remark to him concern-ing the Guild and added that he (Oliver) had suffered several years of hell whilea member of that organization.Oliver testified at the hearing but made no effort to refute the testimony ofSilberfeld and Burke. Their testimony is credited.The undersigned finds and concludes that by Mitchell's campaign of disparage-ment of the Guild, his probing into the Guild affiliation of respondent's employees,his deliberate efforts to make non-membership in the Guild a test of loyalty of theemployees,2 his thinly veiled threats to discharge those who joined the Guild, andby other activities ofMitchell and Oliver heretofore discussed, respondent hasinterfered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.B. Alleged interference,restraint,and coercion:The Tenure ClubThe Boardand theGuild contended that respondent had made use of the TenureClub to haltthe organizingdrive by the Guild.The Tenure Club had its antecedents in the Ten-Year Club. The Ten-Year Clubwas organizedon November 28, 1936. The leaderin its organization and itspresident duringitsexistencewas John Mitchell, then managing editor. TheTen-Year Club admitted to membership employees in the Editorial Departmentof the "Hudson Dispatch" with ten years' service. Later, that requirement wasreduced to five years. The Club acted as a labor andsocial organization.3In the spring of 1939, the Ten-Year Club was organized primarily as a result ofcomplaints thatitwas a company-dominatedlabororganization.Managing EditorIOliver's supervisorystatus isin issue. This question is discussed in detail hereinafter. Theundersigned has concludedthat Oliver had and still has supervisorystatus atall times relevantherein.2Reliance ManufacturingCompany,143 F (2d) 761 (C C. A.7),Republic Aviation Corpora-tion,61N. L. R B. 397.8The Ten-Year Clubwas organizedduring a Guild campaigntounionize employees ofthe respondent.During this campaign,charges of unfairlabor practices were filed by the Guildagainst respondent.These chargeswere investigatedby the Board, but a complaint was neverissued.Counselfor the Guildstated that the proceedingswere droppedat the request ofthe Guild.Counsel for the Board sought to develop in detail the activities of the respondent whichwere the subject of the prior charges on the theory that respondent had been guilty ofunfair labor practices and that its activities in that campaign were relevant and material inthe consideration of the present case. The activities on which he sought to enlarge had endedin 1939 except for the Ten-Year Club and its successor, the Tenure Club. The offer of proofwas rejected except for activities which continued untilthe presentorganizational drive 124DECISIONSOF NATIONALLABOR RELATIONS BOARDMitchell resigned. The name of the organization was changed to the Tenure Cluband membership was opened to members of the Editorial Department except theeditor and managing editor. Otherwise, the Club continued to function as a socialand collective bargaining organization. By letter dated August 17, 1939, respondentinformed Bruce Cook, president of the Tenure Club, that respondent could nolonger recognize the Club for bargaining purposes. Thereafter, the Club became apurely social organization.The Tenure Club became moribund during the war years. Even its annual dinnerwas discontinued.However, in the spring of 1945 a drive was begun for newmembers and a dinner was held on May 12, 1945.4 Mitchell took a leading partin arranging the program and was one of the speakers. He also sought to stimulatethe Club's membership drive during that period.Counsel for the Board and the Guild contended that the renewed activity onbehalf of the Tenure Club and Mitchell's participation therein evidence an intenton the part of respondent to use the Tenure Club to fight the Guild and to interferewith the organizational activity among its employees. In this connection, CatherineJahrling, social editor, testified that afterMitchell had repeatedly quizzed herconcerning the Guild affiliation of her staff, she suggested that he ask thoseemployees whether they were members of the Tenure Club, and that Mitchellnodded his head in assent.bThe undersigned finds that the evidence is insufficient to sustain the contentionthat respondent used the Tenure Club to interfere with the organization of itsemployees by the Guild. The activities of the Tenure Club in recent years werepurely social.Guildmembers took an active part in its activities, particularlyin arranging for the dinner in May 1945. Employees did not have to choosebetween membership in the Guild or the Tenure Club. There is abundant evidencethat employees participated in the activities of both organizations with no feelingof divided loyalties.C.The discriminatory dischargesJames Allan was employed by the respondent from May 1944 until January 19,1945.He was first assigned to work as a reporter. In June, City Editor Oliverpraised his work and gave him the opportunity of learning the work of various deskpositions.He spent several weeks working at the rewrite desk revising and rewritingnews stories and performing special assignments. He then spent several weekslearning the work at the telegraph desk, the assistant city editor's desk, and theassistant Bergen County editor's desk.?*These findings are based on the testimony of Nannette Spranger, secretary of the TenureClub.0When the Ten-Year Club and the later Tenure Club sought toact as collective bargainingagents, the Guild ordered its members to withdraw from membership in those organizations.There is no evidence that the ban was continued when the Tenure Club changed to a purelySocial Club."The findings in this section are based primarily upon the testimony of James Allan whichwas corroborated by other witnesses for the Board.Respondent did not present any witnesseson this phase of the case. Much of the factual backgiound was undisputed.TAt the telegraph desk, Allan's duties were to handlepress service material, cut it to size,and write captions, i.e. "heads" for the stoi iesAt the assistant city editor's desk, Allan's duties were to read and write copy, write heads,editreaders' letters and write heads for the stories,and give directions to reporters in theabsence of the city editor.In addition to the regular editionforHudson County, respondent publishesa special BergenCounty Edition. Allan's duties at the assistant Bergen Countyeditor's deskweresubstantiallysimilar to his work at the assistaptcity editor's desk. HUDSON DISPATCH125After his training period, Allan regularlyspentIor 2 days a week at the tele-graph desk and divided the rest of his time at workat the assistantcity and theassistantBergen County desk.8 He was working on this schedule at the date ofthe termination of his employment.There is abundant testimony that Allan's work was praised by his supervisors.Employee Alfred M Silberfeld testified that in June 1944, he had remarked to CityEditorOliver that Allan had advanced rapidly and that Oliver had replied"He is all right; you keep your eye on him; he is a good man." Silberfeld alsotestified that during the winter of 1944, Managing Editor Cook had spoken to himconcerning Allan and had praised him. Employee Eugene F. Burke testified thaton severaloccasions City Editor Oliver had praised Allan's work, especially headswhich he had written. Employee Ora Harvey also testified that Oliver had praisedAllan's work. Former employee Edna Bell testified that in December 1944, Manag-ing Editor Cook remarked to her that he would rather be training a man like Allanthan ten of "the other type," that Allan was capable. The testimonyof witnessesSilberfeld,Burke, Harvey, and Bell was not contradicted and is credited.Respondent contends that Allan was discharged for cause and not for any unionactivities.Counsel for respondent gave the following itemizationof the reasonsfor thedischarge:1.That Allan exaggerated his past experiencein his application for a positionwithrespondent.2.That Allan resented criticism.3.That Allanslanted stories.4That Allan was antagonistic to the editorial policy of respondentand criticizedit in letters to the newspaper under anassumed name.5.That Allan played down a story insteadof playing it up.6.That Allan made a mistake as to the date of a memorialservice for an armyofficer and at first denied having made the mistake but later admitted it.The evidence concerning these groundsindicatesthe following:1.Allan's experienceAllan admitted that he had puffed his experience and misstatedit in order toobtain a positionwith respondent.However, respondentwas unaware of thesemisstatements untilafter the discharge. Counselfor respondent stated later in thehearing that these misstatementswere not relied on by respondentas one of thereasons forthe discharge, but maintained that this evidence went to Allan's veracityas a witness.2.Allan's reaction to criticismThe evidence indicates that Allan had a normal reaction to criticism.When hiswork was criticized he attempted to justify his actions, but therewas nothingunusualin his attitude.3.The alleged slanting ofstoriesThis contention of respondent was related to the so-called Hirohitoand Stettiniusstories.In December 1944 Allan wrote the following head for a newsitem con-cerning the Japanese Emperor : "Saving a 'hot seat' for the 'Son of God'." Mitchellcriticizedthe reference to Hirohito as "Son of God" as blasphemous. On January19, 1945, Allan wrote a head "Me too !" for a story concerningthe intention of" In October or November, 1944, Allan actedas BergenCounty editor duringthe vacationof the regulareditor and supervised the work of5or 6 reporters and 4 to 6 correspondents. 126DECISIONS OF NATIONALLABOR RELATIONS BOARDSecretary of StateStettiniusto attenda conference.Mitchell criticized the headas "too editorial and taking a crack at Stettinius."4Allan's attitude toward the editorial policy of the paperAllan admitted being in disagreement with the editorial policy of thenewspaperwith respect to certain aspects of foreign policy. He admitted writing letters to theeditor under the assumed name of Janet O'Keefe. These letters, after having beenapproved for publication by Mitchell, were published in the "Dispatch." Allannever revealed to his superiors the fact that he was writing those letters. However,the testimony indicates that at least one letter under the O'Keefenamewas pub-lished after Allan's discharge It is clear that respondent did not know that Allanwas the actual author of the letters at the time of his discharge. Therefore, thisactivity could not have played a part in respondent's decision to terminate Allan'semploymentCounsel for respondent, in hissummation,contends that Allan'sconduct affected his veracityas a witness.95.The allegation that Allan played down a story instead of playing it upThis refers to Allan's failure to emphasize in a head the fact that a city councilof the New Jersey Governor's own political faith had opposed his stand on a taxissue and had adopted the position advocated by the respondent. This occurred onJanuary 17, 1945. Allan's explanation for his treatment of the story was that hefelt that there had been sufficient emphasis of the tax item in other stories appearingin the newspaper in that same issue and in other issues6The story concerning the memorial serviceThis item appeared in the January 16 issue. An incorrect date had been publishedin the newspaper concerning the memorial service for a deceased officer. Thecorrect information was thereafter printed under the head "correction." AccordingtoAllan's uncontradicted testimony, winch is credited, he had nothing to do withthe original story ; his sole connection with the matter was to write the head"correction" to the later noticeHowever, after the correction story appeared,employee Schaefer showed Allan a note from Mitchell stating: "Allan: Did youhandle?Mitchell".Under it the word "No" appeared and below that the words"Who did? Mitchell." Schaefer said that he had written the word "no" on thenote.Allan thereupon crossed out the word "no" and wrote "yes" and returned it.He testified that he meant to indicate only that the story had crossed his desk.Mitchell made no further investigation of the matterIn addition to the matters above mentioned, respondent during the hearingplaced reliance on other matters as justifying the discharge of Allan. One of thesewas the treatment of the Haff story. In November 1944, George 0 Haff, presidentof the Guild, as the driver of an automobile, had been involved in an accident inwhich a man was killed When the story appeared in respondent's newspaper, Haff'sname appeared with no mention of his position in the Guild. It was originally con-tended on behalf of respondent that this was a deliberate omission, for which Allanwas responsibleAllan testified that he did not have any such motive and theevidence clearly indicates the contraryLThe findings in this section of the report are not based upon Allan's sole testimony.Inmany important respects his testimony was corroborated by other witnesses. In manyother respects, the facts are not in dispute. Respondent presented no witnesses to challengeany of the testimonyof the witnesses presentedby theBoard in support of the allegationconcerning Allan's discharge HUDSON DISPATCH127Another instance occurred in October or November 1944 when Allan substitutedfor the Bergen County editor during the latter's vacation. Mitchell informed himat that time that he had received complaints that Allan slashed copy of thereporters too much and that he was rude in that he addressed reporters by theirlast names. Mitchell asked Allan to ease up on his criticism of copy and to addressreporters in a more formal manner. Allan obeyed these instructionsOn January 18, 1945, Allan used the term "G.I." in referring to allied soldierswho were not members of the Army of the United States This use of the termwas criticized by Mitchell.At the time of his discharge Allan was taking a leading part in the Guild cam-paign.He had been a leader in reactivating the Guild and had begun efforts toreestablish the Hudson Dispatch Unit in the fall of 1944. On January 12, 1945, hehad been elected president of the unit. At that same meeting the unit voted thata demand for collective bargaining rights be sent to respondent. Such a letter wassent by the Guild on January 13, and it was received by respondent on January 15,4 days before Allan's discharge.Concluding findingsThe evidence reveals that Allan was regarded as a highly satisfactory employeeand treated as such until the last week of his employment. He had quickly advancedfrom the position of reporter to one involving higher responsibility. He had receivedlittle criticism and this criticism must be evaluated with due consideration of thefact that Allan's work required him to write 40 to 50 heads each day. Allantestified, and it was not contradicted, that he was not the only recipient of Mitchell'scriticism and that the latter often found more to criticise in the work of othersThis testimony is credited. It is also worthy of note that respondent never clearlyindicated to Allan that his work was unsatisfactory to the extent that he might bedischarged. The discharge itself came without warning.There was a significant increase in the number of heads singled out for criticismin the last week of Allan's employment. In fact there were more such cases thanthe total of all items previously criticised. This increasing dissatisfaction withAllan's work occurred immediately after the Guild's demand for bargaining rightshad been received by respondent and after Allan had assumed open leadership intheGuild unit established at respondent's offices. In view of Mitchell's dislike ofthe Guild and his campaign of questioning employees concerning Guild activitiesand the membership of employees therein, it is more than likely that Allan'sconnection with the Guild had come to his notice. There also is testimony by Allan,which the undersigned credits, that on Tuesday, January 16, another reporter calledout to Allan, "Hey Jim, Joe Haff of the Newspaper Guild called you and he wantsyou to call him back." Allan further testified that Managing Editor Cook wassitting 10 or 15 feet away from the place where this remark was made and thathe looked up.10Allan's work only came into real disfavor after the Guild came out into the openunder his leadership. Respondent's charges against Allan in connection with hispuffing of experience and his writing of the O'Keefe letters were matters whichitdiscovered after his discharge. Its contentions concerning Allan's treatment of theHaff stories, his reaction to criticism, and his treatment of the memorial servicestory were not sustained by evidence. The remaining items for which Allan was"Allan testified that sometime after his discharge he handed a Guild leaflet to Cook, Cookcriticised the leaflet in a derogatory manner and told Allan "You know, you don't understandus upstairs, Allan, otherwise you would never have done what you did." 128DECISIONSOF NATIONALLABOR RELATIONS BOARDcriticised areminor in character when considered against the background of hislong period of satisfactory, even outstanding, performance. He never received anywarning that respondent was contemplating his discharge nor was he offered anyfurther employment even though the testimony clearly establishes the fact thathe was a competent reporter and respondent was suffering from a heavy laborturn-over. In view of these factors and respondent's established antipathy to theGuild, the undersigned concludes and finds that Allan was dischargedbecause ofhis unionactivities.D.The alleged discriminatory dischargeMelvin Greene was first employed by respondent on January 31, 1943. He beganworking asa general newsreporter.After 6 months he was transferred to theSports Department where he continued working until the date of his discharge,January 19, 1945.There is no dispute as to the character of Greene's work. He was often criticisedby the Sports Editor, Ludwig Shabazian, and much of his material had to berewritten either by Shabazian or other employees in the department.Greene also committed certain acts for which he was severely criticized. Duringthe footballseasonin the fall of 1944 he overstayed leave without communicatingwith Shabazian. Shabazian, who had the right to hire and fire in the SportsDepartment,warned Greene he would discharge him for a repetition of thisoffense."At the close of 1944, Greene and another employee were assigned to preparean annualsports review.Material for the review was obtained from previousmaterial published in the sports columns of the "Dispatch."When the review waspublished it was discovered that the activities of a boxer of some local prominencehad been completely omitted. Shabazian blamed Greene for this omission althoughGreene maintained that the error could have been made by the other employeewho prepared the material with him.Greene's most serious dereliction occurred in connection with a local basketballtournament. This tournament took place during the week preceding Greene's dis-charge. Shabazian assigned Greene to cover the entire tournament. Greene coveredthe first game of the tournament on Monday, January 8. Shabazian was dissatisfiedwith his report of that game, Greene also wrote a report of the semi-final gameof the tournament on Wednesday, January 10. Shabazian again was dissatisfiedwith his work. On Friday, January 12, Greene failed to submit a box score for thefinal game in violation of instructions.The final game of the tournament took place on Saturday, January 13. Greenetestified that he had not been specifically assigned to cover the final game.Nevertheless, he intended to do so, but was prevented from appearing because ofhiswife's illness.Shabazian's testimony that Greene had been assigned to coverthe entire tournament including the final game is credited On Sunday evening,January 14, Shabazian asked Greene for the story of the game. Greene repliedthat he was awaiting a telephone report from a scholastic correspondent whom hehad assigned to make the report. Shabazian then determined to discharge Greenebut did not tell him about his decision. On Friday, January 19, Shabazian dis-charged Greene and told him that he was doing so because he deliberately did notcover the assignment. Reporters Victor Lane and Richard Duff, who were present,testified that Greene said that he expected the discharge and mentioned efforts" This finding and other findings concerning the events leading up to discharge of Greeneare basedprimarilyon Shabazian's testimonywhich the undersignedcredits. HUDSONDISPATCH129he had made to obtain a position on another newspaper. Their testimony iscredited.Counsel for the Board and the Guild did not question Shabazian 's evaluationof Greene's work, nor did they question the fact that Greene merited discharge.Their position, in summary, was that Greene had been an unsatisfactory employee,according to Shabazian, for about a year and a half and that he had been guiltyof serious breaches of duty but had been retained. He was only discharged aftertheGuild campaign gained headway. Greene was a member of the Guild. Hetestified that he had spoken to quite a few employees about the Guild and thatthese conversations had occurred during the course of his employment, particularlyduring the period when the Guild was becoming reactivated. This testimony iscredited. It is undenied that Shabazian knew of Greene's affiliation as early asMarch, 1944, when Shabazian helped Greene prepare an income tax return in whichhisGuild membership was mentioned. Shabazian denied that he had ever informedMitchell of Greene's affiliation.He also denied that Mitchell had anything to dowith Greene's discharge and testified that Greene was discharged by him becauseof his work and not his Guild activity.The undersigned has credited Shabazian's testimony. It is clear, straightforwardand detailed.While Shabazian discharged Greene at the height of the Guild cam-paign, the undersigned concludes that Greene's work in connection with thebasketball tournament plus the general character of his work caused the discharge.There is no evidence to indicate that Shabazian was actuated by any anti-Guildbias, nor is there any evidence that Mitchell had any part in effecting the discharge.The undersigned finds and concludes that Greene was not discharged because ofhisGuild affiliation or activities.E.The-refusal to bargain collectively1.Theappropriate unitIt.was stipulated that all employees of the Editorial Department of the "HudsonDispatch,"with certain exclusions hereinafter discussed, constitute a unit appro-priate for the purpose of collective bargaining. It was further stipulated that theeditor,managingeditor, sports editor, part-time occasional library clerk, part-timemessengerboy and county correspondents, should be excluded from the unit.There was disagreement as to the inclusion of 4 employees ; Laura Ivins, ThomasBerry, Carlos Martin, and Francis Oliver. County correspondents were not includedon the regular pay roll of the Editorial Department.Laura Ivies.Laura Ivins has been employed by respondent since 1926. She writesmaterialfor the food page. For 5 days of the week her material is less than onecolumn.On the sixth day she submits sufficient copy to complete a full page withthe addition of advertisements. She receives a salary of $35.00 per week.MissIvins conducts an advertising agency in Jersey City. She does not prepareher material at respondent's office. Her material is collected by a messenger. Shehas noregular hours nor is she required to appear at respondent's office.Respondent contends that Miss Ivins should be included in the unit. The Boardand the Guild would exclude her. Since her interest and working conditions differsubstantially from those of regular full-time reporters she will be excluded fromthe unit.12Thomas Berry.Thomas Berry is employed as a part-time sports writer. Hereceives assignmentsto cover specific events. He works approximately 12 to 1510'"Matter of Worcester Telegram Publishing Company, Inc.,61N. L.R. B. 1118. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDhours each week and receives a fixed salary of $20 00. Healso has a full-timepositionwith an auditing concern. Respondent contends that Berry should beincluded in theunit.The Board and the Guild contend that he should be excluded.Sincehis interestsdiffer substantially from those of the regular employees and hismaininterest is in another field, Berry will be excluded from the unitCarlosMartin.Martin is employed as a sports writer. He works approximately30 hours each week and receives a weekly salary of $38.00. He reports torespondent's office each day In addition to his work for respondent, Martin has afull-time position with the U. S. Government. Respondent desires that Martin beincluded.Counsel for the Guild objected to his inclusion, but later withdrew theobjection. Counsel for the Board did not take a definite stand.Although Martin has a full-time job elsewhere, his hours constitute a substantialpart of a regular work week His interests are similar to those of the regularfull-time employeesHe will be included in the unitFrancis Oliver.13Francis Oliver is employed as city editor. His direct super-visor is the managing editor. His dutiesare toreview copy, edit it, put appropriateheads on the copy, instruct reportersas tothe fulfillmentof assignments ; i. e,instruct them as to the manner of writing stories and to obtain additional informa-tionwhen deemed necessary. Oliver is also in charge of checking the final proofof the paper to make sure thatit is madeup properly.Oliver does not give reporters their originalassignmentsHe does, however, issuesupplemental instructions to them. Managing Editor Cook and Editor Mitchell arehis superiorsUsually, they have left respondent's offices between 1.00 and 2:00a.m. From that time until the paper goes to press at 2:15 a. m, Oliver is in chargeof the officeand can assignreporters to cover any stories that arise during thatperiodApproximately 10 reporters submit copy to Oliver, who edits their work with theassistance of an assistant city editor.He has no power to hire or dischargeemployees. He does make comments on their work to his superiors These commentshave been frequent. Oliver receives a salary substantially in excess of that ofregular reporters, but not in excess of the compensation received by certainspecialty writers employed by respondent,Oliver's work is closely identified with management. Although he does not havethe power to hire or discharge employees it is clear that he does supervise thework of reporters and that his directions are obeyed It is also clear that he haspower to make recommendations and suggestions concerning reporters, and thatthese are given weight by his supervisors He will be excluded from the unit.14The undersigned finds that all employees of respondent employed in its EditorialDepartment, including employee CarlosMartin, butexcludingthepart-timeoccasional library clerk, part-time messenger boy, county correspondents, employeesLaura Ivins, Francis Oliver, and Thomas Berry, and the editor, managing editor,sports editor, and other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of employees or effec-tively recommend such action, at all times material herein constituted and they donow constitute a unit appropriate for the purposes of collective bargaining with re-spect to rates of pay, wages, hours and other conditions of employment, and thatsaid unit insures to employees of the respondent the full benefit of their right to self-13 Thefindings in this section are based upon testimonyby Oliver.14Matter ofEastShore Newspapers, Inc,55N L. R B. 993;Matter of TheBrooklynCitizen,52 N. L R B. 673. HUDSON DISPATCH131organization and to collective bargaining and otherwise effectuates the policiesof the Act.2Representation by the Guild of a majority in the appropriate unitRespondent's pay roll for the Editorial Department for the week ending January19, 1945, reveals that as of that date there were 51 names on this pay roll Thededuction of the editor, managing editor, sports editor, part-time occasional libraryclerk, part-time messenger boy, Laura Ivins, Francis Oliver and Thomas Berryreduces the number in the appropriate unit on that date to 43 On that date,2 employees, James Harrison and William Oriol, resigned; Melvin Greene, whosecase has previously been discussed, was discharged for cause, and James Allan,whose case also has previously been discussed, was unlawfully dischargedOn January 26, the pay roll included the same names as on January 19, with theexception that Allan, Greene, Harrison and Oriol did not appear thereon SinceAllan was unlawfully discharged his name will be added to those in the appropriateunitwhich thus consisted of 40. In support of the contention as to the majoritystatus of the Guild, counsel for the Board offered signed application cards formembershipin theGuild.They were received in evidenceunder thefollowingcircumstances :George Haff, president of the Guild, testified that he personally witnessed thesignatures to the following cards:157H-Alice M. Manning-dated 1/9/4571-Leo J. Hersdorfer-dated 1934 (Hersdorfer later identified his own cardand testified that he had been a member of Guild since the dateindicated.)7J-Jacob J. Kalter-dated 1934 (Kalter also identified his own signature andtestified that he had been a Guild member in good standing since the dateon his card.)James Allan testified that he witnessed the signatures of the following em-ployees 167B-Bill Tomforde-dated 1/9/457C-Harold Imperatore-dated 1/9/457D-Ora Harvey-dated Jan 9, 1945 (Miss Harvey later verified her signature )7E-Albert G Carter-dated 1/9/45 (Carter also verified his signature )7G-Joseph G. Kaminski-1/23/447P-Jerome Gale-dated 1/9/457Q-Irma Africano-dated 1/9/457W-Edna E. Bell-dated Jan. 9, 1945 (Mrs. Bell lated identified her card )Allan had been a member of the New York Newspaper Guild. His membershiptransfer card effective as of 2/1/45 is in evidence as 7T. However, it is clearthat he actively participated in the program of the Guildsincethe "Hudson Dis-patch"Unit has been reactivated.Mack L Shiffman verified his signature on card 7N dated 1/15/44. Shiffmanalso testified that he witnessed the signatures on the following cards:7M-Ruth Rosenbluth-dated 4/15/447S-Selma Cane-dated 4/15/4415Haff also identified card 7 K-Meyer Greenberg (Melvin Greene)-dated Jan 16, 1942(Greene also verified his signature and testified that at all times relevant he was a memberin good standing in the Guild).16Allan also identified card 7 A-William E Oriol-dated 1/9/45.696966-46-10 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDMorton H. Edwards verified his signature on Card 7L dated October 4, 1943, andstated that he had been a Guild member for two years and was in good standingin 1945.William Poet testified that he had signed card 7V dated 1934 and that he hadbeen a member of the Guild for ten or eleven years. He also testified that he hadsigned a card after Allan had been discharged, but he could not fix the exact date.Kay Jahrling identified her signature on card 70 dated May 1944 and testifiedthat she had been a Guild member since May 19 of that yearEugene Burke identified his signature and card 7X dated 10/14/44 and alsotestified that he witnessed the signature of Georgina Zeller on card 7Y dated1/1/1945.Alfred M. Silberfeld verified his signature on card 7U dated December 3, 1944Two other cards were received in evidence ; card 7R is the card of KennethLindsey, dated 5/15/43. Card 7F is the card of Michael Scanlon, which will bediscussed hereinafter.An examination of the cards submitted reveals that in some instances the personsigning did not fill out the complete card. In some instances the date is not in thehandwriting of the person signing. In other cases, the card bears the date whenemployees joined the Guild and not when the card was signed. However, of thisgroup,witnessHaff testified that the cards of Leo Hersdorfer (71) and JacobKalter (7J), both dated 1934, were signed before January 13. Allan testified thatthe cards of Oriol (7A), Tomforde (7B), Imperatore (7C), Harvey (7D), Carter(7E), Gale (7P), Africano (7Q) and Bell (7W) were all signed before January 15.The testimony of witnesses Haff and Allan is credited. The undersigned con-cludes from the evidence that all membership cards had been obtained beforeJanuary 26, 1945.The sole controversy concerning the authenticity of any membership card is thatof card 7F, bearing the signature "Michael Scanlon." It bears the date January 12,1945, and also bears the information that the application was received by KenLindsey. Edward Michael Scanlan testified that he did not sign that card Lindseydid not testify. George Haff, president of the Guild, testified that Lindsey deliveredthe card to him on January 13. George E. Crissey, International Representativeof the American Newspaper Guild, testified that he spoke with Scanlon on January13with reference to his joining the Guild, and that at that time Scanlon informedhim that he had joined the Guild the day before.17Scanlon denied that he had told Crissey that he had joined the Guild He testifiedthat he had merely indicated to Crissey that he was sympathetic with it and itsaims, but that he had not indicated that he had any immediate intention of joiningHe admitted that he became a member. However he was unable clearly to recallwhen he had joined He first testified that he joined several weeks after Allan leftrespondent's employ,probably in March 1945. When he was shown a typewrittenreaffirmation of membership dated January 31, 1945, bearing his signature, hetestified that he had authorized Lindsey to state that he would join the Guild, thathe was not sure of the date when he had had that conversation with Lindsey, thatitcould have been on January 12 or a month later, and that he was not sure ofthe date. Scanlon's testimony was vague and confused It is clear that Scanlonauthorized Lindsey to express his adherence to the Guild. The undersigned creditsthe testimony of witnesses Haff and Crissey and finds that this expression of loyalty17A copy of a letter which Crissey hadsent Scanlandated January 12, 1945,was intro-duced into evidence. Crissey testified that after he had spoken with Scanlan he had made apenciled notationappearing on the letter "EMS-JoinedGuild Fridayeve, January 12. CEJ." HUDSON DISPATCH133was made onor about January 12, 1945, the date indicated on the membershipcard.This card will be counted in the determination of the majority strength ofthe Guild.The undersigned finds that on January 26, 1945, the Guild represented 22 em-ployees in the appropriate unit of 40, a majority.183.The refusal to bargainOn January 13, 1945, a letter was sent by the Guild to the respondent stating thata majority of the employees on the editorial staff were members of the Guild andrequesting recognition of the Guild as bargaining agent. It is stipulated that thisletterwas received by the respondent on January 15, and that no answer wasmade to it.On January 20, 1945, the Guild filed with the Board a petition for investigationand certification of representatives and also an unfair labor practice charge inconnection with the discharge of Allan. A letter dated January 20, 1945, notifyingrespondent of the filing of these documents was sent by a representative of theBoard to the respondent. In this letter respondent was requested to appear for aconference scheduled for January 22. This conference was actually held onJanuary 26.On January 23, four labor representatives, including Haff and Crissey, met withMr. Rubel, the publisher of the newspaper. They asked for reinstatement of Allanand Greene and recognition of the Guild. Rubel replied that he could not take anyaction because he had placed the matter in the hands of his attorney. He alsostated that he had not had time to answer the letter of January 13 before formalpapers were filed with the Board. No results were attained at this conferenceOn January 26, a meeting took place at the New York office of the Board Itwas attended by Crissey and counsel for the respondent and the Guild.'° Theconference was mainly concerned with the question of the majority status of theGuild.Counsel for the Guild suggested that the question be resolved by a cardcheck and produced membership cards. Counsel for respondent stated that hewould not accept a card check but would insist upon an election The parties thenproceeded to discuss the possibility of an election. There was discussion of aproposed appropriate unit and agreement on some exclusions but disagreement onothers.An impasse was reached over the question of permitting Allan and Greeneto vote in the election. The conference then broke up.20 At the conclusion of theconference the representative of the Board asked counsel for respondent to supplypay-roll records and the social security cards of respondent's employees. Thesewere produced.18 This computation does not include Greene and Oriol."Thefindingsas to what took place at this conference are based upon the statementsofCrissey and the respective counsel. There was no fundamentaldisagreement among themas to what transpired'n Counsel for respondentstrongly objected to receipt in evidence of testimony concerningthe conference of January 26, maintaining that this was an informal discussion to explore thepossibility of a settlement and should not be the basis of formal charges later on. The con-ferencewas arranged by a representative of the Board as part of the established procedurein investigating a petition for certification of representatives (Ninth Annual Report, NationalLaborRelationsBoard, page 9) The chief purposes of such a meeting are to permitthe Board agent to obtain relevant information and ascertain the issues in dispute It is notequivalent to a settlement conference between private litigants in a civil action. To refuseto adm,t evidence of the transactions at such a conference would be wasteful and a disregardof itspurposesas envisagedby the Board. 134DECISIONSOF NATIONALLABOR RELATIONS BOARDOn January 29, 1945, counsel for respondent addressed a letter to the Board inwhich he stated that respondent was willing to enter into a consent election agree-ment, and he discussed problems connected with the inclusion or exclusion ofcertain employees. He also discussed respondent's position concerning the dischargesof Allan and Greene.Concluding findingsOn January 26, 1945, the Guild was in possession of membership cards signed bya majority of respondent's employees in an appropriate unit. It was under a dutyto submit proof of such majority before respondent could be charged with a refusalto bargain. Proof of majority may be demonstrated by some reasonable method.A card check is recognized as such a reasonable method.21 Respondent refusedto submit to a card check but insisted upon an election.If respondent hadbona fidedoubts concerning the majority status of the Guildandwas acting in good faith, its stand might not have been improper. However,the circumstances in this case are entirely different. During the period when theGuild was attempting to organize respondent's employees, Editor Mitchell wasengaged in a very active campaign to thwart its efforts. He not only disparagedthe Guild and quizzed his employees concerning membership therein, but he alsomade it very clear that non-membership in the Guild was a test of loyalty, andthatmembership in the Guild would not be tolerated and would lead to discharges.A sufficient number of witnesses have testified to these remarks by Mitchell toindicate that he had made his stand clear to most of the members of his relativelysmall staff. In addition, the leader of the Guild, James Allan, had been unlawfullydischarged on January 19. Also, respondent, after receiving a communication fromthe Guild requesting bargaining rights, made no effort to reply to this letter. Tohold, under these circumstances, that respondent was justified in insisting uponan election would lead to the result that respondent would be allowed to reap thebenefits of its acts of bad faith and its efforts to dissipate the Guild majority. Asthe Board has recently said, "We have frequently held that an employer cannotbe heard to say that he entertains an honest doubt of a union's majority status wherehe conducts a campaign to destroy that majority."22The uniersigned finds that on or about January 26, 1945, and at all times there-after, the respondent refused to bargain collectively with the Guild as the exclusiverepresentative of its employees in the aforesaid appropriate unit, thereby interferingwith, restraining, and coercing its employees in the exercise of the rights guaran-teed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnectionwith the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructioncommerce and the free flow of commerce21InternationalAssn.ofMachinists,Tool and DieMakers,Lodge No. 35 v. N L. R. B,311 U. S.72;N L. R. B v. BradfordDyeing Association,et al,310 U. S. 318,N. L R. B v.Dahlstrom Metallic DoorCompany, 112 F. (2d) 756 (C C A 2)22The NuboneCompany, Inc.,62N. L. R.B 322, see alsoTwin CityMilk ProducersAssociation,61N. L.it B 69. HUDSON DISPATCHV.THE REMEDY135Sinceithas beenfound that the respondent has engagedin certain unfair laborpractices affecting commerce, the undersigned will recommend thatitcease anddesist therefrom and take certain affirmative action to effectuate the policiesof the Act.Ithas been found that the respondent has discriminated in regard to hire andtenure of employment of James Allan. It will therefore be recommended thatthe respondent offer him immediate and full reinstatement to his former orsubstantially equivalent position without prejudice to his seniority and other rightsand privileges. It will be further recommended that the respondent make him wholefor any loss of pay that he may have suffered by reason of the respondent'sdiscrimination against him by payment to him of a sum of money equal to theamount that he would have earned as wages from the date of the discriminationagainsthim to the date of the respondent's offer of reinstatement,lesshis netearnings during said period.23Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAW1.Hudson County Newspaper Guild, affiliated with American Newspaper Guild,C I 0., is a labor organization within the meaning of Section 2 (5) of the Act.2By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act.3By discriminating in regard to the hire and tenure of employment of JamesAllan, thereby discouraging membership in Hudson County Newspaper Guild,C I O , respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (3) of the Act.4.All employees of respondent employed in its Editorial Department, includingemployee CarlosMartin, but excluding the part-time occasional library clerk,part-timemessenger boy, county correspondents, employees Laura Ivins, FrancisOliver, and Thomas Berry, and the editor, managing editor, sports editor, andother supervisory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9 (b) of the Act.5Hudson County Newspaper Guild, C I. 0, was on January 26, 1945, and atall times thereafter has been and now is the exclusive representative of respondent'semployees in such unit for the purposes of collective bargaining within the meaningof Section 9 (a) of the Act6 By refusing on January 26, 1945, and at all times thereafter, to bargain collec-tively with Hudson County Newspaper Guild, C I. 0., as the exclusive represen-tative of its employees in the appropriate unit, respondent has engaged in and is$3By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, mcurre^t by an employee in connection with obtainingworkand working elsewherethan for the respondent, which would not have been incurred but for his unlawful dischargeand the consequent necessity of his seeking employment elsewhereSeeMatter of CrossettLumber Company,8 N. L. R B 440Moniesreceived for work performed upon Federal, Statecounty,municipal, or other work-relief projects shall be consideredas earnings.SeeRepublicSteel Corporation v. N. L.R. B., 311 U. S 7. 136DECISIONS OF NATIONAL LABOR RELA11ONS BOARDengaging in unfairlaborpractices within the meaning of Section8 (5) of the Act.7.The aforesaidunfair labor practices are unfair labor practices affectingcommerce,within themeaning of Section2 (6) and (7) of the Act.8The respondent by discharging Melvin Greene has not engagedinunfairlabor practiceswithinthe meaning of Section 8 (3) ofthe Act.RECOMMENDATIONSUpon the basis of the above findings of fact andconclusionsof law, the under-signed recommends that Hudson Dispatch, its officers,agents, successors andassigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with Hudson County Newspaper Guild,affiliated with American Newspaper Guild, C. I. 0., as the exclusive representativeof its employees in the unit heretofore found appropriate with respect to rates ofpay,wages, hours of employment or other conditions of employment.(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labororganizations,to join or assist Hudson County Newspaper Guild, affiliated with American News-paper Guild, C. I. 0., or any other labor organization, to bargain collectivelythrough representatives of their own choosing and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection asguaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the purposes of the Act:(a)Offer to James Allan immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority and otherrights and privileges.(b)Make whole James Allan for any loss of pay he may have suffered byreason of respondent's discrimination against him by payment to him of a stemof money equal to the amount he would normally have earned as wages from thedate of the discrimination to the date of respondent's offer of reinstatement, lesshis net earnings during said period.24(c)Upon request, bargain collectivelywithHudson County NewspaperGuild, affiliatedwithAmerican Newspaper Guild, C. I. 0., as the exclusiverepresentative of all employees of respondent employed in its Editorial Department,including employee Carlos Martin, but excluding the part-time occasional libraryclerk, part-time messenger boy, county correspondents, and employees Laura Ivins,Francis Oliver and Thomas Berry and the editor, managing editor, sports editor,and other supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, or effectivelyrecommend such action, in respect to rates of pay, wages, hours of employment,and other conditions of employment.(d) Post immediately at its office at Union City, New Jersey, copies of thenotice attached to the Intermediate Report herein, marked "Appendix A." Copiesof said notice to be furnished by the Regional Director of the Second Region, afterbeing duly signed by the respondent, shall be posted by the respondent immediatelyupon receipt thereof, and maintained by it for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to. employees arecustomarily posted. Reasonable steps shall be taken by the respondent to insurethat said notices are not altered, defaced, or covered by any other material.=' See footnote 23, supra. HUDSON DISPATCH137(e)Notify the Regional Director of the Second Region in writing within ten(10) days from the receipt of this Intermediate Report what steps the respondenthas taken to comply herewith.It is further recommended that unless the respondent notifies said RegionalDirector in writing within ten (10) days from the receipt of this IntermediateReport that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.It is further recommended that the complaint, insofar as it alleges that therespondent discriminated in regard to the hire and tenure of employment ofMelvin Greene, be dismissed.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944,any party or counsel for the Board may within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, pursuant to Section32 of Article II of said Rules and Regulations, file with the Board, RochambeauBuilding,Washington 25, D. C., an original and four copies of a statement inwriting setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding (including rulings upon all motions or objections)as he relies upon, together with the original and four copies of a brief in supportthereof. Immediately upon the filing of such a statement of exceptions and/orbrief, the party or counsel for the Board filing same shall serve a copy thereofupon each of the other parties and shall file a copy with the Regional Director.As further provided in said Section 33, should any party desire permission to argue-orally before the Board, request therefor must be made in writing to the Boardwithin ten (10) days from the date of the order transferring the case to the Board.SIDNEY L. FELLER,Trial Examiner.Dated October 16, 1945.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist Hudson County Newspaper Guild, affiliated with AmericanNewspaper Guild, C. I. 0., or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engage in concertedactivitiesfor the purpose of collectivebargainingor other mutual aid orprotection.We will offer to the employees named below immediate and full reinstatementto their former or substantially equivalent positions without prejudice to anyseniority or other rights and privileges previously enjoyed, and make themwhole for any loss of pay sufferedas a resultof the discrimination.We will bargain collectively upon request with the above-named union asthe exclusive representative of all employees in the bargaining unit describedherein with respect to rates of pay, hours of employment or otherconditionsof employment, and if an understanding is reached, embody suchunderstanding 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDin a signed agreement. The bargaining unit is all employees of respondentemployed in its Editorial Department, including employee Carlos Martin, butexcluding the part-time occasional library clerk, part-time messenger boy,county correspondents, employees Laura Ivins, Francis Oliver, and ThomasBerry, and the editor, managing editor, sports editor, and other supervisoryemployees with authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees or effectively recommend such actionEmployee to be reinstated:James AllanAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard to hireor tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labororganization.HUDSON DISPATCHDated ........ .. . ..............By....EmployerRepresentativeTideNOTE: Any of the above-named employees presently serving in the armed forcesof the United States will be offered full reinstatement upon application in accord-ance with the Selective Service Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material